                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DMSION

                               CASE NO.: 5:17-CR-00411-D


  UNITED STATES OF AMERICA                 )
                                           )        CONSENT ORDER AS TO
                   V.                      )        PETITIONER TRIANGLE
                                           )         LAND CONSERVANCY
   STEPHEN CONDON PETERS                   )


       On or about June 21, 2019, based upon a special jury verdict, the Court entered

a Preliminary Order     of Forfeiture in this matter preliminarily forfeiting various real
and personal property representing the proceeds of a criminal fraud scheme executed

by the defendant Stephen Condon Peters. (D.E. 115.] Among the properties included

in the Preliminary Order of Forfeiture is an approximately 93-acre tract of real

property, together with buildings and fixtures, located at 5237 Theys Road, Raleigh,

North Carolina (the "Theys Road Property"), titled in the name of Harris-Peters, LLC,

and specifically described in a deed of trust recorded in Wake Cou:n.ty, No1·th Carolina,

on June 25, 2014, Book 015700, Page 01203-01213. [D.E. 115, at 2.]

      On August 2, 2019, Petitioner Triangle Land Conservancy ("TLC"), through

counsel, filed a Notice of Interest and Petition for Relief requesting the amendment

of the Preliminary Order of Forfeiture to recognize TLC's property interest in the

Theys Road Property.       [D.E. 128.] TLC's petition was based on a Conservation

Easement and Grant of Development Rights, as amended, which applies to the

entirety of the Theys Road Property (the "Conse1:vation Easement"). [D.E. 128.J The




     Case 5:17-cr-00411-D Document 295 Filed 08/10/21 Page 1 of 8
terms of the Conservation Easement are described in the document creating the

Conservation Easement, which is recorded in the Wake County Registry at Book

008497, Pages 00938 :_ 00954, and in an amendment to the Conservation Easement,

recorded in the Wake County Registry at Book 0015450, Pages 02700 - 02706. [D.E.

128.]

        The Parties have informed the Court of the following:

        A.    They have settled the litigation in this matter pursuant to a written

settlement agreement.

        B.    Pursuant to the settlement agreement, the United States recognizes

TLC's Conservation Easement in the Theys Road Property.

        C.    Solely to facilitate the forfeiture of the interest of the criminal

defendant, Stephen Condon Peters, in the Theys Road Property in response to the

request of the United States, and in the interests of justice, TLC has agreed to amend

the terms of the Conservation Easement to allow the Theys Road Property to be

subdivided into two tracts that may be separately owned. The remaining terms of

the Conservation Easement will remain operative on both tracts and no further

subdivision of the two tracts is allowed.

        D.    Pursuant to the settlement agreement, any final order of forfeiture with

respect to any interest in the Theys Road Property will b.0: subject to TLC's

Conservation Easement as amended.




                                            2




     Case 5:17-cr-00411-D Document 295 Filed 08/10/21 Page 2 of 8
                                        ORDER
       In view of the foregoing, and based on the consent of the United States and

Petitioner TLC as reflected below, it is hereby ORDERED, ADJUDGED, and

DECREED as follows:

       1.     In accordance with Rule 32.2(c) of the Federal Rules of Criminal

P1·ocedure, the Notice•ofinterest and Petition for Relief filed by TLC is granted with

respect to the Theys Road Property.

       2.     TLC shall execute the attached Second Amendment to Cor1se1·vation

Easement and Grant of Development Rights attached hereto as Exhibit A and take

all steps reasonable and necessary to record or otherwise effectuate said amendment.

       3.    Any Final Order of Forfeiture entered in this case with 1·espect to any

interest in any portion of the Theys Road Property shall be subject to TLC's

Conservation Easement as amended.

       4.    The United States shall pay the sum of $15,000 to TLC from the

proceeds of the sale cif any interest in the Theys Road Property the United States

obtains in this criminal forfeiture matter, which sum represents attorneys' fees

incurred by TLC in connection with this matter. Each party shall otherwise bear its

own attorneys' fees, costs, and expenses in this litigation.




                                           3




     Case 5:17-cr-00411-D Document 295 Filed 08/10/21 Page 3 of 8
    SO ORDERED this JO_ day of   Attju~t.      , 2021. .




                                       JMES C. DEVER, III
                                       United States District Judge


CONSENTED TO BY:




                                 As ·stant Unite States Attorney
                                 Eastern District of North Carolina
                                 Attorney for the United States of America



                                 WC~~
                                 Manning Fulton & Skinner P.A.
                                 3605 Glenwood Avenue, Suite 500
                                 Raleigh, NC 27619
                                 Attorney for Triangle Land Conservancy




                                   4




   Case 5:17-cr-00411-D Document 295 Filed 08/10/21 Page 4 of 8
Prepared by and Return to:
Brooks, Pierce, McLendon,
 Humphrey & Leonard, L.L.P.
Post Office Box 1800
Raleigh, North Carolina 27602
Attn: Walter L. Tippett, Jr.

NORTH CAROLINA

WAKE COUNTY

                               SECOND AMENDMENT TO
                              CONSERVATION EASEMENT
                        AND. GRANT OF DEVELOPMENT RIGHTS

        TIDS SECOND AMENDMENT TO CONSERVATION EASEMENT AND
GRANT OF DEVELOPMENT RIGHTS (this "Second Amendment"), made this __ of
- - - - - - ~ 2020, by and between Harris-Peters, LLC, a South Dakota limited liability
company ("Grantor"), whose address is 5236 Theys Road, Raleigh, North Carolina 27606, and
Triangle Land Conservancy, a North Carolina non-profit corporation ("Grantee;'), whose
address is 514 South Duke Street, Durham, North Carolina 27701. The designation Grantor and
Grantee as used herein shall include said parties, their heirs, successors and assigns, and shall
include singular, plural, masculine, feminine or neutral pronouns as required by context.

                                           RECITALS

         A.      John C. Theys and wife, Georgia C. Theys, as grantor ("Original Grantor"), and
Grantee entered into that certain Conservation Easement and Grant of Development Rights dated
January 5, 2000, and recorded in Book 8497, Page 938, Wake County Registry (the
"Easement"), in which Original Grantor conveyed to Grantee a conservation easement in and
affecting ninety-four (94) acres, more or less, of a tract or parcel of land located in Wake County,
North Carolina (the "Property").

        B.      The Property was conveyed to Grantor by General Warranty Deed dated
September 7, 2012, and recorded in Book 14925, Page 2414, Wake Comity Registry, subject to
the terms and conditions of the Easement.

       C.     The Property was subdivided into two (2) lots as evidenced by plat recorded in
Book of Maps 2013, Page 298, Wake County Registry (the "Subdivision").

      D.      Grantor and Grantee entered into that certain Amendment to Conservation
Easement and Grant of Development Rights dated July 8, 2013, and recorded in Book 15450,
                                               -1-
                                                                                                 . GOVERNMENT
4837-2891-5624
                                                                                                       EXHIBIT
                                                                                                         A,
      Case 5:17-cr-00411-D Document 295 Filed 08/10/21 Page 5 of 8
 Page 2700, Wake County Registry (the "First Amendment", together with the Easement,
 hereinafter collectively referred to as the "Conservation Easement"), wherein Grantor and
 Grantee amended Section 6 of the Easement in order to allow and approve the Subdivision
 subject to the restriction that title to the resulting two (2) lots must be owned by one (I) owner
 (the "Restriction").

          E.       On or about June 21, 2019, based upon a special jury verdict, the United States
 District Court for the Eastern District ofNmth Carolina entered a Preliminary Order of Forfeiture
 in the criminal matter of United States v. Stephen Condon Peters, No. 5:17-CR-00411-D, which
 preliminarily forfeited the Property to the United States, subject to third-pmty claims. Grantee
 filed a petition asserting an interest in the Prope1ty based upon the Conservation Easement. Upon
 the request of the United States, in the interests of justice, and solely to facilitate the forfeiture of
 the interest of the criminal defendant, Stephen Condon Peters, in the Property, Grantee and
 Grantor have agreed to remove the Restriction and to amend the terms of the Conservation
 Easement while continuing and preserving the conservation purposes as provided in the
 Conservation Easement.

        NOW THEREFORE, in consideration of the premises and covenants set forth herein
 and for good and valuable consideration, the receipt and sufficiency of which are hereby
 acknowledged, the parties hereto agree as follows:

        1.       Section 6 of the Conservation Easement as set forth in the First Amendment is
 amended as follows:

                  (a) The following phrase is deleted in its entirety from Section 6 -
          provided, however, that the resulting lots must remain in one ownership, such
          that the Property remains in one unified ownership as the parties originally
          intended."

                  (b) The following sentence is added to the end of Section 6 - "For the
          avoidance ofdoubt, there is no unified ownership requirement with respect to the
          two tracts set forth on Exhibit "E", and title to such tracts may be held and
          conveyed in the name ofseparate entities or individuals. "

          2.       Except as modified by this Second Amendment, the Conservation Easement shall
· remain in full force and effect and be unchanged.

         3.       Sharon K. Harris executes and delivers this Second Amendment on behalf of
 Grantor in her capacity as Receiver pursuant to that certain "Order Lifting Stay for a Limited
 Purpose and Granting Plaintiffs' Renewed Emergency 1'vfotion for the Appointment of a Receiver"
 entered and filed on August 1, 2019 in Wake County Superior Court, File 18-CVS-1646.


                                    Signatures on Following Pages




                                                  -2-
 4837-2891-5624


      Case 5:17-cr-00411-D Document 295 Filed 08/10/21 Page 6 of 8
     IN WITNESS WHEREOF, Grantor, by authority duly given, has executed this Second
Amendment effective as of the day and year first written above.


                                      GRANTOR:

                                      HARRIS-PETERS, LLC,
                                      a South Dakota limited liability company

                                      By: _ _ _ _ _ _ _ _ _ __
                                            Sharon K. Harris, Receiver



STATE OF NORTH CAROLINA

COUNTY OF WAKE

         I certify that the following person personally appeared before me this day and
acknowledged to me that she voluntarily signed the foregoing document for the purpose stated
therein and in the capacity indicated: Sharon K. Harris.

         This the _ _ day of _ _ _ _ __, 2020.


                                                     Official Signature of Notary


                                                     Notary's printed or typed name
My commission expires: _ _ _ _ _ _ _ __

(Official Notary Seal)




                                           -3-
4837-2891-5624


     Case 5:17-cr-00411-D Document 295 Filed 08/10/21 Page 7 of 8
     IN WITNESS WHEREOF, Grantee, by authority duly given, has executed this Second
Amendment effective as of the day and year first written above.


                                     GRANTEE:

                                     TRIANGLE LAND CONSERVANCY,
                                     a North Carolina non-profit corporation

                                     By:
                                           -------------
                                     Name:- - - - - - - - - - - -

                                     Title:- - - - - - - - - - - - -



STATE Of _ _ _ _~ - -

COUNTY OF - - - - - - - -

         I certify that the following person personally appeared before ll1e this day and
acknowledged to me that he or she voluntarily signed the foregoing document for the purpose
stated therein and in the capacity indicated: _ _ _ _ _ _ _ _ _ __

         This the _ _ day of _ _ _ _ _ _, 2020.


                                                    Official Signature of Notary


                                                    Notary's printed or typed name
My commission expires: _ _ _ _ _ _ _ __

(Official Notary Seal)




                                           -4-
4837-2891-5624


      Case 5:17-cr-00411-D Document 295 Filed 08/10/21 Page 8 of 8
